 

Exhibit 10.1



 

AMENDMENT NO. 12 

TO 

LIMITED PARTNERSHIP AGREEMENT 

OF 

GLIMCHER PROPERTIES LIMITED PARTNERSHIP

 

This Amendment No. 12 is made effective as of March 27, 2013, by the General
Partner and the Limited Partners of Glimcher Properties Limited Partnership, a
Delaware limited partnership (the “Partnership”).

 

Recitals

 

1.          The Partnership was organized pursuant to a Limited Partnership
Agreement dated as of November 30, 1993, as previously amended (the “Partnership
Agreement”). In contemplation of a public offering of a new series of preferred
shares of beneficial interest designated 6.875% Series I Cumulative Redeemable
Preferred Shares of Beneficial Interest, par value $0.01 per share (the “Series
I Preferred Shares”), by Glimcher Realty Trust, a Maryland real estate
investment trust (the “Trust”), the Partnership and the Trust have entered into
an Underwriting Agreement dated as of March 21, 2013 (the “Underwriting
Agreement”) by and among the Trust and the Partnership, on the one hand, and
Wells Fargo Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as representatives of the several Underwriters named in Schedule I
thereto, on the other hand (the “Underwriters”). Capitalized terms not otherwise
defined herein or in the Partnership Agreement shall have the meanings ascribed
to them in the Underwriting Agreement.

 

2.          Pursuant to the Underwriting Agreement, the Underwriter has agreed
to purchase the Series I Preferred Shares, having an aggregate initial
Liquidation Preference not to exceed $100,000,000 for the purposes and upon the
terms and conditions set forth therein, with the proceeds from such series to be
contributed by the Trust to the Partnership in exchange for a series of
Preferred Interests in the Partnership.

 

3.          Pursuant to Section 6.3(b) of the Partnership Agreement, upon
contribution to the Partnership by the Trust of the proceeds from the issuance
of shares of beneficial interest in the Trust, the Partnership shall issue to
the Trust an interest in the Partnership having designations, preferences and
rights such that the economic interests thereof are substantially similar to the
Series I Preferred Shares.

 

4.          Pursuant to Section 18.2(iii) of the Partnership Agreement, the
General Partner has the power, without the consent of the limited partners of
the Partnership, to amend the Partnership Agreement with respect to the issuance
of additional interests in the Partnership such as those contemplated herein.

 

5.          Pursuant to Section 16 of the Partnership Agreement, the General
Partner has been appointed as attorney-in-fact by each of the limited partners
of the Partnership for purposes, inter alia, of effecting amendments to the
Partnership Agreement adopted in accordance with Section 18.

 

 

 

 

Amendment

 

NOW, THEREFORE, the Partnership Agreement is hereby amended as set forth in this
Amendment No. 12.

 

1.Creation and Issuance of Series I Preferred Interests.

 

(a)          Upon the issuance by the Trust pursuant to the Underwriting
Agreement of the Series I Preferred Shares, the Partnership is authorized,
through the sole action of the General Partner on its behalf, to create,
designate and issue units (“Units”) of non-voting preferred limited partner
interest (a “Series I Preferred Interest”) having the same rate of return and
other terms as designated in the applicable Articles Supplementary of the Series
I Preferred Shares; provided, that the aggregate Preferred Contribution (as
defined below) for all Series I Preferred Interests issued pursuant to this
Amendment No. 12 shall not exceed $100,000,000. Units of Series I Preferred
Interest shall be evidenced by a Certificate of Series I Preferred Limited
Partner Interest in the form attached as Exhibit A.

 

(b)          There is hereby created and designated a series of non-voting
preferred limited partner interests known as the Series I Preferred Interest
consisting of 4,000,000 Units which shall correspond to 4,000,000 Series I
Preferred Shares. On the date hereof, 3,600,000 Units of Series I Preferred
Interest are hereby issued to the Trust contemporaneously with the 3,600,000
Series I Preferred Shares being issued pursuant to the Underwriting Agreement.

 

2.Preferred Contribution; Preferred Return.

 

(a)          Simultaneously with each sale of Series I Preferred Shares under
the Underwriting Agreement, the Trust shall contribute all of the proceeds of
such sale received by the Trust to the Partnership in consideration of the
issuance of the related equal number of Units of Series I Preferred Interest.
Notwithstanding the foregoing, for purposes of this Agreement, the amount of
such contribution shall be deemed to be an amount equal to the gross proceeds of
such sale (the “Preferred Contribution”).

 

(b)          The Trust shall be entitled to receive, and the Partnership shall
pay, a distribution (the “Series I Preferred Return”) on each Unit of a Series I
Preferred Interest equal to the return applicable to each share of the related
Series I Preferred Shares under the Articles Supplementary. To the extent that
any Series I Preferred Return is not paid when due, such amount shall accrue on
the same terms and conditions as distributions on the applicable Series I
Preferred Shares under the Articles Supplementary. The Series I Preferred Return
shall be due in the same amounts and on the same dates as distributions on the
applicable Series I Preferred Shares are due under the Articles Supplementary.
For purposes hereof, no effect shall be given to (i) the fact that the Series I
Preferred Shares may have been cancelled or (ii) any amendment or modification
of the Articles Supplementary.

 

3.          Capital Account; Allocations. A separate Capital Account shall be
established and maintained with respect to the Series I Preferred Interest, with
adjustments thereto and other allocations of Partnership items made consistent
with the Regulations and the advice of the Partnership’s independent
accountants.

 

- 2 -

 

 

4.Distributions.

 

(a)          In the event of liquidation and dissolution of the Partnership, the
holder of any Series I Preferred Interest then outstanding shall be entitled to
receive, prior to distributions to Partners pursuant to Section 15.2 of the
Partnership Agreement, an amount equal to the Liquidation Preference plus
accrued and unpaid dividends which would be payable under the applicable
Articles Supplementary to the holder of an equal amount of the Series I
Preferred Shares if on the date of dissolution of the Partnership the Trust were
to dissolve and liquidate.

 

(b)          Except as expressly provided herein, the holders of any Series I
Preferred Interests shall not be entitled to participate in any other
distributions made by the Partnership pursuant to Section 8, Section 15 or
otherwise under the Partnership Agreement.

 

5.Redemption and Other Terms.

 

(a)          In the event of any redemption by the Trust of all or any portion
of the Series I Preferred Shares pursuant to the Articles Supplementary, an
equal portion of the Series I Preferred Interest shall be redeemed on the same
basis as such Series I Preferred Shares and permanently retired and cancelled
for all purposes.

 

(b)          Upon any other return to the Trust or other holder of a Series I
Preferred Interest of the Preferred Contribution with respect to all or any
portion of such Series I Preferred Interest (whether in cash or Series I
Preferred Shares), together with payment of any accrued and unpaid Preferred
Return applicable thereto, such Series I Preferred Interest shall to such extent
be permanently retired and cancelled for all purposes.

 

6.           Ranking. With regard to rights to receive distributions and amounts
payable upon liquidation and dissolution of the Partnership, the Series I
Preferred Interests rank on a parity with the Series G Preferred Interests and
the Series H Preferred Interests.

 

7.Investment Representations, Transfer Restrictions.

 

(a)          The Trust represents and warrants to the Partnership that (i) it is
acquiring the Series I Preferred Interest for its own account for investment and
not with a view towards the resale, transfer or distribution thereof, nor with
any present intention of distributing the Series I Preferred Interest, (ii) it
is an “accredited investor” as defined in Rule 501(a) of Regulation D under the
Securities Act, and (iii) it understands that the issuance of the Series I
Preferred Interest is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) thereof and Rule 506 thereunder, and
that the Series I Preferred Interests will be “restricted securities” as defined
in Rule 144 under the Securities Act.

 

(b)          The Trust covenants that it will not sell or otherwise transfer the
Series I Preferred Interest (or any interest therein) except pursuant to an
effective registration under the Securities Act or in a transaction which, in
the opinion of counsel in such form and by such counsel satisfactory to the
Partnership, qualifies as an exempt transaction under the Securities Act and the
rules and regulations promulgated thereunder.

 

- 3 -

 

 

(c)          The certificates evidencing Units of Series I Preferred Interest
shall bear an appropriate legend reflecting the foregoing restrictions on
transfer of the Series I Preferred Interest.

 

8.          Additional Documents and Actions. The General Partner is expressly
authorized on behalf of the Partnership to (i) execute and deliver all such
other instruments, assignments, affidavits, notices, agreements, consents,
certificates and other documents, and (ii) take all such further and other
actions as the General Partner shall deem necessary, advisable or appropriate to
carry out the transactions contemplated in this Amendment No. 12.

 

9.          Construction; Limited Partnership Agreement. Consistent with Section
6.3(b) of the Partnership Agreement, it is intended that the economic interests
of the Series I Preferred Interest shall be substantially similar to the Series
I Preferred Shares, and this Amendment No. 12 shall be construed as reasonably
required with respect to the preferences and rights of the Series I Preferred
Interest to give effect to such intent. Except as expressly provided herein or
as so reasonably required to give effect to the provisions hereof, the terms of
the Partnership Agreement shall remain in full force and effect and are hereby
ratified and confirmed.

 

IN WITNESS WHEREOF, the General Partners and the Limited Partners have executed
this Amendment No. 12 effective as of the date first set forth above.

 

GENERAL PARTNER:   LIMITED PARTNERS:       Glimcher Properties Corporation  
Glimcher Realty Trust           By: /s/ George A. Schmidt   By: /s/ George A.
Schmidt   Name: George A. Schmidt     Name: George A. Schmidt   Title: Executive
Vice President,     Title: Executive Vice President,     General Counsel and
Secretary       General Counsel and Secretary               All Other Limited
Partners               By: Glimcher Properties Corporation, pursuant to power of
attorney set forth in Section 16 of the Partnership Agreement               By:
/s/ George A. Schmidt       Name: George A. Schmidt       Title: Executive Vice
President,         General Counsel and Secretary

 

- 4 -

 

 

Exhibit A

 

CERTIFICATE 

OF 

UNITS OF SERIES I PREFERRED 

LIMITED PARTNER INTEREST 

IN 

GLIMCHER PROPERTIES LIMITED PARTNERSHIP

 

Certificate No.:  ___ No. of Units: 3,600,000

 

Glimcher Properties Corporation, as General Partner of Glimcher Properties
Limited Partnership, a Delaware limited partnership (the “Company”), hereby
certifies that Glimcher Realty Trust is the registered owner of Three Million
and Six Hundred Thousand (3,600,000) Units of Series I Preferred Limited Partner
Interest in the Company. The rights, preferences and limitations of the Units
are set forth in (i) the Company's Limited Partnership Agreement dated November
30, 1993, (ii) Amendment No. 2 to Limited Partnership Agreement dated as of
November 26, 1996, (iii) Amendment No. 3 to Limited Partnership Agreement dated
as of November 12, 1997, (iv) Amendment No. 4 to the Limited Partnership
Agreement dated as of December 4, 1997, (v) Amendment No. 5 to the Limited
Partnership Agreement dated as of March 9, 1998 and (vi) Amendment No. 6 to the
Limited Partnership Agreement dated as of April 24, 2000; (vii) Amendment No. 7
to the Limited Partnership Agreement dated as of August 7, 2003; (viii)
Amendment No. 8 to the Limited Partnership Agreement dated as of January , 2004;
(ix) Amendment No. 9 to the Limited Partnership Agreement dated as of May 9,
2008; (x) Amendment No. 10 to the Limited Partnership Agreement dated as of
April 28, 2010; (xi) Amendment No. 11 to the Limited Partnership Agreement dated
as of August 10, 2012; and (xi) Amendment No. 12 to the Limited Partnership
Agreement dated as of March 27, 2013 (collectively, the “Agreement”), copies of
which are on file at the Company's principal office at 180 East Broad Street,
Columbus, Ohio 43215.

 

This Certificate and the Units evidenced hereby are not transferable except in
accordance with the terms of the Agreement and applicable federal and state
securities laws.

 

  Glimcher Properties Corporation,   General Partner Dated:  March 27, 2013    
    By:       Name: Mark E. Yale   Title: Executive Vice President, Chief
Financial Officer and Treasurer

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND, ACCORDINGLY, MAY NOT BE OFFERED FOR SALE, SOLD,
ASSIGNED, OR OTHERWISE TRANSFERRED EXCEPT (i) UPON EFFECTIVE REGISTRATION OF THE
SECURITIES REPRESENTED HEREBY UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE
STATE SECURITIES LAWS, OR (ii) UPON ACCEPTANCE BY THE ISSUER OF AN OPINION OF
COUNSEL IN SUCH FORM AND BY SUCH COUNSEL OR OF OTHER DOCUMENTATION SATISFACTORY
TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED.

 

- 5 -

 

